DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1 and 3-13, in the reply filed on 02/02/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 14-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 02/02/2021.
In the amendments filed on 02/02/2021, claims 1 and 3-22 are pending, claim 1 is amended, claims 14-20 are withdrawn, and claims 21-22 are new.
New claims 21-22 are placed in the elected Group I.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.

Claim Rejections - 35 USC § 112

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the curable composition is a tacky curable film capable of being cut and applied to a substrate” in lines 8-9, which is indefinite because it is unclear if the claim is claiming a curable composition or a tacky curable film comprising a curable composition. The specification recites that “the first solution, second solution or both solutions are mixed in an extruder, further to form the curable film adhesive through extrusion” [0063], that “the curable film adhesive is allowed to cool (e.g., to about 25 °C) to form a tacky film” [0063], that “in the tacky film, components such as the curable resin filler component, curative component, thermoplastic resins remain solid” [0063], and “the ability to cut the film and apply the film to a substrate” [0026]. Based on the specification, the ingredients of the curable composition are mixed in an extruder to make the curable composition, and the curable composition is extruded by the extruder to form a tacky curable film comprising the curable composition. Therefore, for further examination of the claims, this limitation is interpreted as “a film comprising the curable composition is tacky and is capable of being cut and applied to a substrate”.

Allowable Subject Matter
Claims 1, 3-13, and 21-22 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the limitation “the curable composition is a tacky curable film capable of being cut and applied to a substrate” is interpreted as “a film comprising the curable composition is tacky and is capable of being cut and applied to a substrate”. Eagle et al. (WO 2016/014284 A1, cited in IDS) teaches a curable composition comprising an epoxy resin (p. 17, l. 13-32) that is a liquid diglycidyl ether of bisphenol A (p. 16, l. 11-14), dicyandiamide (p. 17, l. 13-32) that is an epoxy hardener (p. 16, l. 24-25), and Dynacoll powder (p. 17, l. 13-32) that is initially a semi-crystalline organic material that has a melting temperature of 50 to 125°C and that is a polyester polyol (p. 5, l. 17-23) that contains functional groups that react with epoxy groups or with the epoxy curing agent when the composition is cured (p. 5, l. 13-17), wherein the semi-crystalline organic material is initially solid, particulate, and dispersed in a phase that is liquid at 20°C and which includes at least one curable adhesive (p. 3, l. 15-17; p. 4, l. 21-25) that is an epoxy resin (p. 6, l. 27), wherein during production of the curable composition, the particles of the semi-crystalline organic material are melted without curing the curable composition, and the curable composition is then cooled to 20°C (p. 18, l. 25-27), wherein because the viscosity is low before the particles of the semi-
Eagle does not teach that the curable resin component is a curable resin filler component, at least a portion of which is dispersed in the liquid epoxy resin component and that the curable resin filler remains solid within the curable composition at 25 °C such that the curable composition is a tacky curable film capable of being cut and applied to a substrate. There would have been no teaching, suggestion, or motivation to modify Eagle’s curable composition to read on this claim limitation because Eagle .

Response to Arguments
Applicant's arguments filed 02/02/2021 have been fully considered but they are not persuasive. In response to the applicant’s argument that the added language in claim 1 provides a structural limitation based on the physical properties of the curable composition and that the rejection of claims 1 and 3-13 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, should be withdrawn (p. 6-7), claims 1, 3-13, and 21-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second .
Applicant’s arguments, see p. 7-8, filed 02/02/2021, with respect to the rejection of claims 1 and 3-4 under 35 U.S.C. 102(a)(1) as being anticipated by Eagle et al. (WO 2016/014284 A1, cited in IDS) have been fully considered and are persuasive.  The rejection of claims 1 and 3-4 under 35 U.S.C. 102(a)(1) as being anticipated by Eagle et al. (WO 2016/014284 A1, cited in IDS) has been withdrawn.
Applicant’s arguments, see p. 8, filed 02/02/2021, with respect to the rejection of claims 6-8 and 10 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (WO 2016/014284 A1, cited in IDS) have been fully considered and are persuasive.  The  of claims 6-8 and 10 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (WO 2016/014284 A1, cited in IDS) has been withdrawn. 
Applicant’s arguments, see p. 8-10, filed 02/02/2021, with respect to the rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (WO 2016/014284 A1, cited in IDS) in view of Hayashi et al. (US 2011/0278053 A1, cited in IDS) have been fully considered and are persuasive.  The rejection of claim 5 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (WO 2016/014284 A1, cited in IDS) in view of Hayashi et al. (US 2011/0278053 A1, cited in IDS) has been withdrawn. 
Applicant’s arguments, see p. 8-10, filed 02/02/2021, with respect to the rejection of claims 9 and 11 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (WO 2016/014284 A1, cited in IDS) in view of Lutz et al. (US 8,088,245) have been fully considered and are persuasive.  The rejection of claims 9 and 11 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (WO 2016/014284 A1, cited in IDS) in view of Lutz et al. (US 8,088,245) has been withdrawn.
Applicant’s arguments, see p. 8-10, filed 02/02/2021, with respect to the rejection of claims 12-13 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (WO 2016/014284 A1, cited in IDS) in view of Yamaguchi et al. (EP 1632533 A1) have been fully considered and are persuasive.  The rejection of claims 12-13 under 35 U.S.C. 103 as being unpatentable over Eagle et al. (WO 2016/014284 A1, cited in IDS) in view of Yamaguchi et al. (EP 1632533 A1) has been withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID T KARST/Primary Examiner, Art Unit 1767